Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 11-19-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 11-19-2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-19 are pending in this action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-19-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 11-19-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 10 and 12-17. Applicant has amended independent claims 1 and 16 adding allowable limitations to expedite allowance of instant application. Further Applicant has timely filed on 11-19-2021 terminal disclaimer in compliance with 37 

Terminal Disclaimer
A timely filed on 11-19-2021 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a non-statutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 11-19-2021.

. Applicant has amended claims 1, 10 and 12-17. Applicant has amended independent claims 1 and 16 adding allowable limitations to expedite allowance of instant application. Applicant arguments filed on 11-19-2021, under remark regarding allowable limitations with terminal disclaimer files on 11-19-2021 “at each of said different, times in an automated operation performed by electronic circuitry that is incorporated in the eyewear device and that is configured to perform the automated operation, causing display by a mode indicator of a respective visual indication corresponding to the respective detected operation mode, the respective visual indication being selected from a predefined plurality of different visual indications corresponding respectively to the predefined plurality of different operational modes, so that a particular one of the visual indications displayed by the mode indicator each of 

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 10 and 12-17. Applicant has amended independent claims 1 and 16 adding allowable limitations to expedite allowance of instant application. Applicant’s arguments filed on 11-19-2021 are convincing. As argued by applicant in remarks under claim rejection page 12, paragraph 3, lines 1, 2; the prior art of Marston Nicholas Jamie et al. (US 20150244910 Ai IDS) in view of Andes lan Edward et al. (US 20130214998 Ai IDS); Pearson Kent D et al. (US 20080192114 Ai IDS)  and Potter Daniel (US 20130097038 Al) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
at each of said different, times in an automated operation performed by electronic circuitry that is incorporated in the eyewear device and that is configured to perform the automated operation, causing display by a mode indicator of a respective visual indication corresponding to the respective detected operation mode, the respective visual indication being selected from a predefined plurality of different visual indications corresponding respectively to the predefined plurality of different operational modes, so that a particular one of the visual indications displayed by the mode indicator each of said different times is synchronous with and corresponds to a respective one of the plurality of different operational modes operational at that time wherein the mode indicator comprises a series of light emitters mounted on a forward-facing surface of the eyewear device

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

01-11-2022